UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  May 3, 2021
 ----------------------------------------------------------- x
                                                             :
 USA,
                                                             :
                                     Plaintiff,              :
                                                             :    18-cr-305 (ALC)
                        -against-                            :
                                                             :    ORDER
 BOB KING,                                                   :
                                                             :
                                     Defendant.              :
 --------------------------------------------------------- x
ANDREW L. CARTER, JR., United States District Judge:

        The Court has received the Parties’ status report. Defense counsel shall file a status letter

by May 6, 2021, indicating under which provision of Rule 10 Defense counsel wishes to proceed

for arraignment. The Parties shall file a joint status letter regarding the expert report and

outstanding medical records by May 11, 2021.




SO ORDERED.

Dated:      May 3, 2021
            New York, New York

                                                                 ANDREW L. CARTER, JR.
                                                                 United States District Judge




                                                        1
